DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment and arguments filed 12/1/2021 have been reviewed but are not persuasive.   Applicant continues to argue Deros and Restrepo individually with no mention or discussion of what would have been obvious to one of ordinary skill in the art when looking at the disclosures of both applications.
Applicant suggests that the use of an IOT network or a network relay to control a PTAC/HVAC system as shown in Deros does not read on the claims.  The claims make no mention of how the PTAC is controlled, just that the controller “issues control commands” to the PTAC.   These commands through a IoT relay to control the PTAC are sufficient to read on the claims as written.  If applicant is looking to cover direct control over the PTAC from a user interface, the claim language must be modified to specify this direct control.
Applicant then proceeds to argue the perceived deficiencies of the Restrepo reference without taking into account the teachings of Deros as made clear in the obviousness rejection.  These arguments have been previously responded to.
The rejections are modified for applicant’s amendments and to add new claims 31-33 and this rejection is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 11-13, 15, 17-20, 27, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of U.S. Patent Publication 2013/0257315 to Restrepo et al.
Referring to claim 1, Deros shows a combined light switch and thermostat for deployment in a room of a property, comprising: a screen for displaying at least a portion of a user interface of the combined light switch and thermostat (Figure 5, modular hub, Figure 6, cell phone, figures 7, Hub devices); one or more network interfaces configured to communicate with a plurality of in-room devices of the room of the property (paragraph 0007 – room based IoT network) and a central host controller that administers and controls a plurality of rooms of the property (enterprise server and/or hotel server, paragraph 0085 – or Paas server, paragraph 0007), wherein the in-room devices include at a PTAC  (paragraph 0028 and associated figure 14 – “to thereby control an in-room heating, ventilation, and air conditioning (HVAC) unit such as a packaged terminal air conditioner (PTAC)”); a processor configured to execute control code (server device); a memory configured to store the control code (server device), wherein the control code when executed is operable to, in response to user input in the user interface of the combined light switch and thermostat, control A/C power flow to the at least one lighting device base module configured to control a plurality of peripheral network devices”, paragraph 0028 and associated figure 14 – “to thereby control an in-room heating, ventilation, and air conditioning (HVAC) unit such as a packaged terminal air conditioner (PTAC)”), and in response to a service request from the central host controller, control A/C power flow to the at least one lighting device wired through the combined light switch and issue control commands to one or more of the in-room devices (0007 - “configuring the PaaS system to deliver an Application Program Interface (API) allowing the hotel property manager to monitor and control the IOT devices to reduce power and water usage within each hotel room independently or within a select property space conveniently and effectively to yield additional cost savings for utilities throughout the facility”).
Referring to independent claims 11, 27, and 31, Deros shows a control and management system and method for a property having a plurality of rooms, comprising: a combined light switch and thermostat deployed in each of the plurality of rooms (Figure 5, modular hub, Figure 6, cell phone, figures 7, Hub devices), each combined light switch and thermostat configured to control a plurality of in-room devices including a PTAC of the respective room (paragraph 0028 and associated figure 14 – “to thereby control an in-room heating, ventilation, and air conditioning (HVAC) unit such as a packaged terminal air conditioner (PTAC)”); a mobile device configured to execute a guest mobile control application (app) that permits controls of a specific room of the property, the mobile app to permit control by, in response to user input in a user interface of the mobile app, causing service requests to be sent to the combined light switch and thermostat of the specific room to control at least the PTAC  of the specific room (Figure 6, paragraph 0044, paragraph 0007 – “base module configured to control a plurality of peripheral network devices”, paragraph 0028 and associated figure 14 – “to thereby control an in-room heating, ventilation, and air conditioning (HVAC) unit such as a packaged terminal air conditioner (PTAC)”); and a central host controller configured to administer and control the plurality of rooms of the property, the central host controller having a network connection to the combined light switch and thermostat in each room of the property and configured to issue service requests to and receive state information from the combined light switch and thermostat of each room (enterprise server and/or hotel server, paragraph 0085 – or Paas server, paragraph 0007).

Deros does not specifically show that the combined light switch and thermostat contains a power relay configured to control alternating current (A/C) power flow to at least one lighting device wired through the combined light switch and thermostat.   Further, if it is at all unclear that Deros is a combined light switch and thermostat, Restrepo can be relied upon to show this feature as well.
Restrepo shows an in-wall switching device (“smart switch”) for operating a lighting load where a power relay is configured to control A/C current power flow to at least one lighting device wired through the combined light switch and thermostat (paragraph 0003, 0004, paragraph 0020 – “Referring to FIG. 1, the exemplary power supply 110 is one or more sources of energy (e.g., electricity) used to provide power and/or control to the in-wall switching device with touch screen interface 120 and, at times, the one or more lighting devices 140 through the in-wall switching device with touch screen interface 120.”)   It is further noted by the examiner that because the touch screen switch of Restrepo is not a physical switch which interrupts or breaks the electrical circuit, it must be a power relay which is an electrically operated switch.


Referring to claim 2 and 12, Deros/Restrepo shows wherein the control code when executed is operable to display state and environmental information received over the one or more network interfaces from one or more of the in-room devices on the screen (Deros Figure 5, Modular hub 72 degrees), and provide at least a portion of the state and environmental information over the network interface to the central host controller (temperature sensor and other sensed information provided to the enterprise server, paragraph 0085) and to adjust the A/C power flow through the combined light switch and thermostat to the at least one lighting connected device or to control at least the climate control device the one or more in-room devices in response to use input to the user interface (Restrepo shown above).
Referring to claim 4, Deros shows wherein the one or more network interfaces include one or more wireless network interfaces configured to communicate with the in-room devices 
Referring to claim 5, 13, 29, and 32, Deros shows wherein the one or more network interfaces are configured to communicate with the PTAC over thermostat control wiring (abstract). 
Referring to claim 6 and 33, Deros shows wherein the one or more network interfaces include one or more wireless network interfaces configured to communicate over a wireless personal area network (WPAN) with a PTAC monitor and control module coupled to the PTAC (purpose of the invention, Wi-fi interaction with devices and the associated relay as discussed in the abstract).
Referring to claim 7, Restrepo shows wherein the combined light switch and thermostat is configured to be mounted in an in-wall electrical box and derive power from in-wall alternating current (AC) wiring (paragraphs 0018,0020).
Referring to claim 8, Deros shows wherein the in-room devices include one or more sensor devices or audio/video (A/V) and entertainment devices, and the one or more network interfaces are configured to communicate with the one or more sensor devices or A/V and entertainment devices (Figure 5 shows volume controls while figure 6 shows “playing the beatles on spotify”).
Referring to claim 15 and 30, Deros shows wherein each combined light switch and thermostat is configured to control the one or more in-room devices over a wireless personal area network (WPAN) or a wireless local area network (WLAN) (Figure 6, lighting 610).
Referring to claim 17, Deros shows wherein the central host controller is configured to maintain a copy of a configuration database that stores configuration, real-time status and 
Referring to claim 18, Deros shows cloud control services in communication with the central host controller over the Internet, the cloud control services configured to maintain a configuration database that stores configuration, real-time status and historic metrics for each of the plurality of rooms (PaaS, 0012-0013).
Referring to claim 19, Deros shows wherein the guest mobile control app permits controls of the specific room by causing the mobile device to send service requests to the combined light switch and thermostat when in the specific room and to send service requests to the cloud control services when remote from the specific room (Figure 1 shows Guest access on phone via BlueTooth or USB to the local controller while also providing Wifi, and cellular access via the central controller).
Referring to claim 20, Deros shows one or more on-property staff device or off-property corporate and operations devices configured to provide a portal for controlling in-room devices of, or display at least one of configuration, real-time status or historic metrics for, each of plurality of rooms (Hotel Employee Access, Figure 1).

Claim 3,  16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of U.S. Patent Publication 2013/0257315 to Restrepo et al as shown above in view of U.S. Patent Application 2013/0282589 to Shoup et al.

Deros further shows the use of authentication and keys (Figure 1, Crypto box) including verification of the key, but does not show that these use a “time-limited authentication key”.
The use of authentication keys for mobile applications is well documented.   Shoup shows using authentication keys over a specific time period (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use time-limited authentication keys as shown in Shoup in the system of Deros/Restrepo as this would allow the system to prevent a user from accessing system components outside of desired hours.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of U.S. Patent Publication 2013/0257315 to Restrepo et al as shown above in view of “Encrypted Quick Response Scheme for Hotel Check-in and Access Control System.” by Cheong et al, hereinafter Cheong.
Deros/Restrepo does not show wherein the in-room devices include a battery-powered Bluetooth Low Energy (BLE) door lock of the room and the one or more network interfaces 
The use of BLE door locks for hotel checkin and operation is known from Cheong (Page 5, column 2 – “…which authenticates guests and a BLE module that sends control signal to unlock the BLE motorized door lock.”.   
It would have been obvious to one of ordinary skill in the art to use the BLE door lock of Cheong in the hotel environment of Deros/Restrepo because it would be used for its express purpose in the environment that it was designed for and would be an obvious substitution for a controllable door lock as shown in Deros.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117